Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Statement of allowance is in reference to independent claims 1, 8, and 14. All other claims are dependent on these claims.
	Claims 1-19 recite a combination of elements that are not found in the prior art when the combination is taken as a whole.

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2014/0026048 A1 (“Spirer”): Spirer teaches displaying a control user interface on the first display window [el. 406] simulating a user interface including a plurality of buttons and/or controls; (see “interactive content elements” in paragraphs [0066] and [0072]-[0073]; Fig. 4); allow a user to interact with the control user interface and operate controls of the user interface; (see “user’s feedback provided to the interactive content elements” in paragraph [0073]); receiving, via the control user interface, a first input activating a first button and/or control of the plurality of buttons and/or controls relating to a first at least one component available for purchase, wherein the first button and/or control is associated with one or more data tags; (see “processes pre- and post-purchase data, including feedback provided by the user”, “the receipt metadata to track purchasing behavior of the user…in addition to the data generated by user’s responses”, and “tag associated with their membership account” in paragraph [0097]); executing a first media content message associated with the one or more data tags based on the first input, wherein the first media content message controls a first media presentation displayed on the second display window [el. 412/el. 404] and relating to the first at least one component; (see “The synchronization module 215 may update the video 412 playing in the media player 402 with a different video in response to a user’s answer to a survey question 406” in paragraph [0072]; “The trigger module 225, in response to the user's answer to the survey question 406, may update the one or more interactive content elements 404, 408, 410 associated with the survey question.” in paragraph [0079]; “user’s tag may be forwarded to automated marketing sites…to provide personalized content for the user” in paragraph [0097]); and displaying the first media presentation on the second display window. (see paragraphs [0072], [0079], and [0097]; Fig. 4). However, fails to anticipate or render obvious a display window simulating a pool/spa controller interface; a simulated control of the pool/spa controller user interface; a first at least one pool/spa component; and the first media presentation displaying a simulated pool or spa environment, and the first media presentation displaying operation of the first at least one pool/spa component in the simulated pool or spa environment in response to the user interaction with the control user interface at the first display window, wherein the first at least one pool/spa component includes a heater, a filtration system, a light, a chlorinator, a sanitizer, a pH controller, an oxidation reduction potential controller, a valve actuator, a water feature, or a pool cleaner.
(ii) “AquaLink Touch” by Jandy: This reference teaches a controller device for controlling a swimming pool. However, Jandy fails to anticipate or render obvious the combination of elements as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625